UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6408



AARON LAMONT BARNES,

                                              Petitioner - Appellant,

          versus


JAMES S. GILMORE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-703)


Submitted:   October 26, 2000              Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes seeks to appeal the district court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b).        We

have reviewed the record and the district court’s opinion and find

no abuse of discretion.      Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.       See Barnes v. Gilmore, No. CA-98-703 (E.D. Va. Feb. 15,

2000).*       Because this appeal is from “a final order in a habeas

corpus proceeding,” we deny Barnes’ motion to correct the record on

appeal.       See 28 U.S.C.A. § 2253 (West Supp. 2000) (requiring cer-

tificate of appealability); Fed. R. App. P. 22(b).       We also deny

Barnes’ motion to consolidate this appeal with Appeal Number 00-

7342.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             DISMISSED




        *
       Although the district court’s order is marked as “filed” on
February 10, 2000, the district court’s records show that it was
entered on the docket sheet on February 15, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2